     8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 1 of 15 - Page ID # 1



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                  Case No. _______________
               Plaintiff,

v.
                                                             COMPLAINT
SEECHOL PROPERTIES,
                                                         Injunctive Relief Sought
               Defendant



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against Seechol Properties, a Nebraska general partnership, for violations of the
Americans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its imple-
menting regulations, and alleges as follows:

                                   INTRODUCTION

       1.      Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.      Defendant owns the multi-tenant commercial building known as “Sports
Plaza” which to the extent it was constructed and first occupied after January 26, 1993 or
was altered after January 26, 1993 was required to be designed and constructed to be
readily accessible to persons with disabilities. To the extent “Sports Plaza” was not con-
structed or altered before January 26, 1993, it was required to remove barriers to access
to the extent barrier removal was readily achievable. “Sports Plaza” contains architectural
barriers to accessibility.


                                            -1-
    8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 2 of 15 - Page ID # 2



       3.     The violations alleged in this complaint occurred at “Sports Plaza”, located
at 4325 S 120 St, Omaha NE 68137.
       4.     Defendant’s failure to provide equal access to “Sports Plaza” violates the
mandates of the ADA to provide full and equal enjoyment of a public accommodation’s
goods, services, facilities, privileges, and advantages.
       5.     Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continues to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.

                                         PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.

                                             -2-
   8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 3 of 15 - Page ID # 3



       10.    Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
       11.    Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
       12.    Defendant Seechol Properties, a Nebraska general partnership, is the owner
and lessor of the real property and improvements which are the subject of this action, the
multi-tenant commercial building known as “Sports Plaza”, a place of public accommo-
dation within the meaning of the ADA, located at the street address of 4325 S 120 St,
Omaha NE 68137.

                             FACTUAL BACKGROUND

       13.    On October 11, 2018 and November 25, 2018, Plaintiff Hillesheim visited
the multi-tenant commercial building “Sports Plaza” in Omaha, Nebraska. “Sports Plaza”
had tenant businesses, including First Nebraska Credit Union, Golf USA, Omaha’s Hair
Choice, Outdoor Living Pool & Spa, Hamilton Color Lab, Finnegan’s Pub & Grill, Echo
Systems, Guns Unlimited, Elasser Chiropractic, and Better Bodies Fitness.
       14.    When Plaintiff drove to “Sports Plaza”, near the south building there were
427 parking spaces and 15 parking spaces reserved as accessible parking spaces through
paint on the surface of the parking spaces and through posted signage.



                                              -3-
    8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 4 of 15 - Page ID # 4



       15.       12 of the parking spaces reserved as accessible places had narrow adjacent
access aisles.
       16.       The signs reserving the parking spaces as accessible were not posted in
front of the spaces and were low to the ground.
       17.       There were no van accessible parking spaces.
       18.       The curb ramp near Anchor Insurance providing access to the sidewalk sur-
rounding the building was too steep for Plaintiff to climb safely.
       19.       The reserved parking space on the south side of Anchor Insurance was not
maintained and had a broken surface, creating changes in level, making it difficult for
Plaintiff to use safely.
       20.       The photographs in Exhibit A to this Complaint depict the “Sports Plaza”
customer parking lot as they appeared on Plaintiff’s October 11, 2018 and November 25,
2018 visits.
       21.       The northeast building of “Sports Plaza” had its own parking lot with 69 to-
tal parking spaces.
       22.       The northeast building of “Sports Plaza” had 3 parking spaces reserved as
accessible parking spaces.
       23.       2 of these reserved parking spaces did not have signage posted over the
parking spaces themselves, but instead over the curb ramp and access aisle.
       24.       1 of these reserved parking spaces was located off to the side of the parking
lot, was not located on the shortest accessible route to a tenancy entrance, was not
marked by posted signage, and was served by a curb ramp that was too steep for Plaintiff
to use safely.




                                              -4-
   8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 5 of 15 - Page ID # 5



       25.      The photographs in Exhibit B to this Complaint depict the customer park-
ing lot of the northeast building of the “Sports Plaza” as it appeared on Plaintiff’s No-
vember 25, 2018 visit.
       26.      In light of the architectural barriers at “Sports Plaza”, Plaintiff Hillesheim is
deterred from visiting “Sports Plaza” in the future. Plaintiff Hillesheim intends to return
to “Sports Plaza”, but these architectural barriers deter him from doing so. He plans to
return and patronize “Sports Plaza” when he learns that the premises have been made ful-
ly accessible to persons who use wheelchairs for mobility.
       27.      Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue visiting businesses in the greater Omaha area in the future and would enjoy being
able to patronize Defendant’s multi-tenant commercial building.
       28.      Plaintiff Hillesheim attempted to access Defendant’s premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendant’s premises. As a
result of Defendant’s non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.

              THE ADA AND ITS IMPLEMENTING REGULATIONS

       29.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-

                                              -5-
   8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 6 of 15 - Page ID # 6



                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       30.      Congress explicitly stated that the purpose of the ADA was to:
             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).


                                              -6-
    8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 7 of 15 - Page ID # 7



       31.    Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       32.    The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       33.    Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,
1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       34.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       35.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.




                                           -7-
   8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 8 of 15 - Page ID # 8



       36.      The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       37.      On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       38.      On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       39.      The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                              FACTUAL ALLEGATIONS

       40.      Defendant has discriminated against Plaintiff on the basis of his disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“Sports Plaza”. A specific, though not exclusive, list of unlawful physical barriers and
ADA violations present at “Sports Plaza” which limit the ability of persons in wheel-
chairs to access the facilities and/or to enjoy the goods, services, privileges, advantages
and/or accommodations offered therein on a full and equal basis, includes the following:
             a. The “Sports Plaza” customer parking lot near the south building had 427
                parking spaces 15 parking spaces reserved as accessible parking spaces but
                had fewer than the 9 required parking spaces reserved as accessible spaces
                that complied with ADAAG 502, in violation of ADAAG 208.2. Plaintiff
                requires accessible parking spaces which comply with all elements of 502
                (including location, width, length, signage, slope, and presence of an access

                                             -8-
8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 9 of 15 - Page ID # 9



        aisle) to ensure he can park safely, make a safe transfer between his vehicle
        and wheelchair, and travel safely between the parking lot to the building en-
        trance.
     b. 12 of the 15 parking spaces reserved as accessible parking spaces in the
        “Sports Plaza” customer parking lot had adjacent access aisle with a width
        of less than 60 inches, in violation of ADAAG 502.3.1 and 502.2. Plaintiff
        requires sufficient space to make a safe transfer between his vehicle and the
        customer parking lot.
     c. The parking spaces reserved as accessible parking spaces in the “Sport Pla-
        za” customer parking lot were not reserved with signage posted above the
        parking space and were less than 60 inches above the ground surface, in vi-
        olation of ADAAG 216.5 and 502.6. Improperly posted signage makes it
        more difficult for Plaintiff to find accessible parking, creates the risk of
        someone inadvertently parking in accessible parking, and hinders the ability
        of law enforcement from enforcing parking laws and regulations.
     d. 0 parking spaces in the “Sports Plaza” customer parking lot were van park-
        ing spaces, in violation of ADAAG 208.2.4 and 502.6.
     e. The curb ramp near Anchor Insurance had a slope steeper than 1:12, in vio-
        lation of ADAAG 405.2. Plaintiff requires a more gradual slope to safely
        move between the parking lot and the raised sidewalk.
     f. The parking space reserved as an accessible parking space on the south side
        of “Anchor Insurance” had a broken surface with changes in level and was
        not stable, firm, and slip resistant, in violation of ADAAG 502.4 and 302.
        Broken surfaces make transfers between Plaintiff’s vehicle and the parking
        lot more difficult and make travel dangerous.


                                     -9-
 8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 10 of 15 - Page ID # 10



           g. The northeast parking lot had 69 total parking spaces and 3 parking spaces
              reserved in some way as accessible parking spaces but had fewer than the 9
              required parking spaces reserved as accessible spaces that complied with
              ADAAG 502, in violation of ADAAG 208.2. Plaintiff requires accessible
              parking spaces which comply with all elements of 502 (including location,
              width, length, signage, slope, and presence of an access aisle) to ensure he
              can park safely, make a safe transfer between his vehicle and wheelchair,
              and travel safely between the parking lot to the building entrance
           h. The 3 parking spaces in the northeast parking lot reserved as accessible
              parking spaces were not reserved through posted signage, in violation of
              ADAAG 216.5 and 502.6. Improperly posted signage makes it more diffi-
              cult for Plaintiff to find accessible parking, creates the risk of someone in-
              advertently parking in accessible parking, and hinders the ability of law
              enforcement from enforcing parking laws and regulations.
           i. 1 reserved parking space in the northeast parking lot was not located on the
              shortest accessible route, in violation of ADAAG 208.3.1. Travelling extra
              distance to reach an entrance from a distant parking space makes travel
              more difficult and dangerous for Plaintiff, as he may encounter more traffic
              or incidental issues between his vehicle and the nearest entrance.
           j. 1 reserved parking space in the northeast parking lot was served by a near-
              by curb ramp, but the ramp had a slope steeper than 1:12, in violation of
              ADAAG 405.2. Steep ramps, particularly where Plaintiff must turn on the
              slope, are difficult and dangerous for Plaintiff to use.
     41.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Sports Plaza”. To


                                            - 10 -
 8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 11 of 15 - Page ID # 11



qualify as an accessible parking facility, and for a parking space to qualify an accessible
parking space, the space must be located on an accessible route, the route must be the
shortest accessible route, the space must be marked by appropriate signage, the space
must be flanked by an access aisle, and the space and access aisle must comply with
sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to
402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which gov-
erns the floor or ground surfaces of both parking spaces and access aisles.
      42.    In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Sports Plaza” in order to photograph and measure all such barriers to ac-
cess and violations of the ADA and the ADAAG.
      43.    Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      44.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      45.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit


                                          - 11 -
  8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 12 of 15 - Page ID # 12



for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.       See     ADA       Update:      A      Primer      for     Small     Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax             (Mar.   16,
2011).
         46.   As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
         47.   Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “Sports Plaza” and/or to enjoy the goods, services, privileges,
advantages and/or accommodations offered therein on a full and equal basis, in violation
of his rights under the ADA.

                         FIRST CAUSE OF ACTION
    Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         48.   Plaintiff incorporates and realleges the above paragraphs.
         49.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.



                                            - 12 -
  8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 13 of 15 - Page ID # 13



       50.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
       51.    Defendant has discriminated against Plaintiff and others in that it failed to
make its place of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Hillesheim has been de-
nied full and equal access to “Sports Plaza” and/or has been denied the opportunity to
participate in or benefit from the goods, services, facilities, privileges, advantages, or ac-
commodations on a full and equal basis.
       52.    Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
       53.    Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
       54.    Plaintiff Hillesheim plans to visit “Sports Plaza” again in the near future.
Plaintiff is without adequate remedy at law, has suffered and is suffering irreparable
harm, and reasonably anticipates that he will continue to suffer irreparable harm upon his
planned return visit to “Sports Plaza” unless and until Defendant is required to remove
the physical barriers to access and ADA violations that exist at Defendant’s place of pub-
lic accommodation, including those set forth specifically herein.
       55.    This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “Sports Plaza” readily acces-
sible to and independently usable by individuals with disabilities to the extent required by


                                            - 13 -
  8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 14 of 15 - Page ID # 14



the ADA and ADAAG, and/or to close “Sports Plaza” until such time as Defendant cures
the access barriers.
       56.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ant’s facilities, at the commencement of the instant suit, are in violation of
                Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                menting regulations including the ADAAG.
             c. That the Court award nominal damages.
             d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
                § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
                uing its discriminatory practices; including an order directing Defendant to
                remove all barriers to the maximum extent feasible or in the alternative
                make all readily achievable alterations to its facilities so as to remove phys-
                ical barriers to access and make its facilities fully accessible to and inde-
                pendently usable by individuals with disabilities to the extent required by
                the ADA; and also including an order requiring Defendant to make all rea-
                sonable modifications in policies, practices or procedures necessary to af-
                ford all offered goods, services, facilities, privileges, advantages or
                accommodations to individuals with disabilities on a full and equal basis.



                                             - 14 -
  8:19-cv-00017-JMG-SMB Doc # 1 Filed: 01/16/19 Page 15 of 15 - Page ID # 15



        e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
           penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
           § 36.505, or as otherwise provided by law; and
        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.




DATED: January 16, 2019

                                       /s/ Padraigin L. Browne
                                       Padraigin L. Browne (MN Bar # 389962)
                                       Browne Law LLC
                                       8530 Eagle Point Blvd, suite 100
                                       Lake Elmo, MN 55042
                                       E-mail: paddy@brownelawllc.com
                                       Phone: (612) 293-4805




                                        - 15 -
